DETAILED ACTION
Status of the Application
The present application is being examined under the AIA  first to invent provisions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art Nemec et al. (US 2015/0338849 A1) teaches an autonomous vehicle system which allows for a passenger to press a button to stop the autonomous vehicle while undergoing a routing operation. The vehicle is then maneuvered based on its current location to a stopping location. 
The prior art Iagnemma et al. (US 2018/0113463 A1) teaches the technique of dividing a route for an autonomous vehicle into multiple segments including regions near the pickup and drop-off locations and identifying stopping locations
The prior art Nguyen et al. (US 2019/0108468 A1) teaches dividing a route into three sections but each section being operated by another vehicle ([0023]).
The prior art Li (US 2018/0292829 A1) teaches the technique of an autonomous vehicle wherein the passenger may interrupt a ride by pressing a stop button and the vehicle finds an appropriate available parking spot based on the current location ([0093]).
Nemec et al., Iagnemma et al., Nguyen et al., and Li fail to teach that three stages of a route (including the particular location of each of the three stages with respect to the entire route as recited in the independent claims – e.g. first stage is located within a first predetermined distance in time or space from the pickup location) being previously determined prior to the passenger stop request and then determining a stopping based on which one of the aforementioned three plurality of steps the vehicle is in when the stop request occurs. 
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JEFFREY C BOOMER/
	Primary Examiner, Art Unit 3619